Title: From George Washington to Major Apollos Morris, 29 January 1777
From: Washington, George
To: Morris, Apollos



Sir
Morris Town 29 January 1777

I have your favr of the 28th with Copy of a Letter, addressed to Genl Howe, inclosed.
Your wish, to be the instrument of restoring peace, to a much oppressed and more injured people, is certainly most laudable, but you must very well know that this is not to be effected by the interposition of any person in a private Character, and Lord and General Howe have refused to negotiate with the only great representative Body of this Continent.
If therefore, your letter had gone in to General howe, it must have been, merely as one to satisfy yourself in regard to the powers that were intrusted to the Commissioners; as to myself, I am fully satisfyed that they never exceeded the express words of the Act of Parliament, for if they did, they are answerable for the Blood that has been spilled, perhaps in consequence of their not making them known to the only Body that could receive them.
If I had never been made acquainted with the Substance of your letter, I should not have had the least objection to its going in, but as you have submitted it to my inspection, my permitting it to pass, may be construed into an Approbation of its Contents.
I am therefore under the Necessity of objecting to it, least I should be thought to delegate that power to others, which I do not possess myself. I mean, that of Negotiation, in this great dispute.
I should not have detained your Express so long, but I was from home when he arrived. I am Sir Yr most obt Servt.

Go: Washington

